Exhibit 10.2

Executive Perquisites “Flexperq”  Program

Three Tier approach:

CEO

 

Executive Officers

 

Other designated Officers and Executives

 

Tier

 

Eligible Participants

 

Allowance

 

 

 

 

 

CEO

 

Wood

 

$

75,000

 

 

 

 

 

Executive Officer

 

McDaniel, Meadows-Smith, Osar, Schefsky, Yeaw

 

$

32,000

 

 

 

 

 

Other designated Officers and Executives

 

Mahoney, Shainman, Weiner, Wisnefsky Donahue, Mann, Noonan, Wedinger, Yoder

 

$

16,000

 

Plan Description:

Chemtura shall pay to the executive an annual perquisite allowance equal to the
above allowance to be used towards the purchase or lease of an automobile (and
any maintenance or other associated costs), to pay for or maintain the
Executive’s country club membership and to pay for tax and financial planning
services, as examples.  For the avoidance of doubt, these amounts will not be
grossed-up for taxes.

The perquisite amount shall be paid out in equal amounts at each pay period
throughout the year.  This amount shall be subject to income taxes and
appropriate taxes will be withheld.  To the extent that any executives currently
have company provided leased cars, those lease payments shall be subtracted from
the actual amount paid to the executive.  At the termination of the current
lease agreement, the company will no longer provide a car lease, and the
executive will be free to secure a car lease or other arrangement of their
choice.  The executive physical and excess liability insurance will be required
options and the cost of these items will be in addition to the amounts paid to
the executives.

The executive may spend additional amounts for perquisites as they choose. 
Chemtura’s contribution will be limited to the above amounts.  The executive may
retain any amounts above the cost of perquisites for their own purposes.  For
proxy reporting purposes and to monitor the appropriateness of the allowances,
executives will be asked to provide an accounting of their spending on the
perquisite allowance.


--------------------------------------------------------------------------------